PER CURIAM.
We affirm the defendant’s sentence in all respects. However, the judgment does not provide credit for the 1010 days the defendant served in state prison. Furthermore, there is conflicting evidence as to how long the defendant served time in county jail.
Accordingly, we remand to the trial court with directions to correct the judgment crediting the defendant with the time served in state prison and to make a determination as to the amount of time to be credited for time served in the county jail. See Dix v. State, 752 So.2d 103 (Fla. 2d DCA 2000); Torres v. State, 717 So.2d 622 (Fla. 4th DCA 1998).
Affirmed and remanded.